[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 09-15425                  NOVEMBER 17, 2010
                           ________________________                JOHN LEY
                                                                    CLERK
                      D. C. Docket No. 07-00533-CV-CAP-1

BLUE CROSS AND BLUE SHIELD ASSOCIATION,


                                                                 Plaintiff-Appellant,

                                       versus

WILLIAM JOSEPH COX,

                                                               Defendant-Appellee.


                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                (November 17, 2010)

Before BARKETT, MARTIN and HILL, Circuit Judges.

PER CURIAM:

      Appellant Blue Cross and Blue Shield Association (“BCBSA”) asks this

Court, in accordance with the settlement agreement of the parties, to vacate the
September 23, 2009 Summary Judgment entered in favor of Appellee William

Joseph Cox. Because of the exceptional circumstances of this case,1 we VACATE

the Judgment pursuant to 28 U.S.C. § 2106. See U.S. Bancorp Mortg. Co. v.

Bonner Mall P’ship, 513 U.S. 18, 29 (1994). Thus, we DISMISS the appeal as

moot, pursuant to the parties’ settlement agreement.




       1
         Unexpected developments make it unlikely that full counseling would be available to
the court if litigation continues in this case. The possible preclusive effect if the case remains is
undesirable under these circumstances.

                                                  2